Citation Nr: 0818834	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  01-04 208	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.	Entitlement to service connection for residuals of a groin 
injury.  

3.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for 
pernicious anemia, also claimed as due to exposure to 
ionizing radiation.  

4.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for 
genetic injury, also claimed as due to exposure to ionizing 
radiation.  

5.	Entitlement to an effective date prior to January 29, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

6.	Entitlement to a compensable rating for pulmonary 
asbestosis.  

7.	Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1953 to March 1957.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issues of service connection for pernicious anemia and a 
total disability rating based on individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's carpal tunnel syndrome has been linked to 
service.  

2.	Prostatitis and urethritis sustained in service were acute 
and transitory disorders which resolved without post-service 
residual disability.

3.	The RO denied the veteran's service connection claim for 
genetic injury, also claimed as due to exposure to ionizing 
radiation, in an unappealed January 2001 rating decision that 
became final.  

4.	In April 2003, the veteran filed a claim to reopen his 
service connection claim for genetic injury.          

5.	In the February 2004 rating decision currently on appeal, 
the RO denied the veteran's claim to reopen his service 
connection claim for genetic injury.    

6.	The veteran has not submitted new and material evidence 
that would warrant a reopening of his service connection 
claim for genetic injury. 

7.	In an unappealed January 1981 decision, the Board denied 
the veteran's service connection claim for a nervous 
disorder.  

8.	On January 29, 1997, VA received the veteran's service 
connection claim for PTSD.  

9.	The earliest evidence of record indicating that the 
veteran has PTSD, or that PTSD related to service, is found 
in a February 1997 VA compensation examination report.   

10.	 In October 1997, the RO granted service connection for 
PTSD, effective January 29, 1997.  

11.	 In October 2003, the veteran's service-connected 
pulmonary asbestosis was manifested by forced vital capacity 
test results of 86 percent predicted.  

12.	 In March 2005, the veteran's service-connected 
pulmonary asbestosis was manifested by forced vital capacity 
test results of 77 percent predicted.  



CONCLUSIONS OF LAW

1.	Bilateral carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).  

2.	Residuals of a groin injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

3.	A January 2001 rating decision that denied the veteran's 
claim for service connection for genetic injury, also claimed 
as due to exposure to ionizing radiation, is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

4.	New and material evidence has not been submitted to reopen 
the claim of service connection for genetic injury.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).     

5.	The criteria for an effective date prior to January 29, 
1997, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.157, 3.400, 4.130, Diagnostic Code 9411 (2007). 

6.	Prior to March 10, 2005, the criteria for a compensable 
evaluation for service-connected pulmonary asbestosis had not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2007).  

7.	From March 10, 2005, the criteria for a 10 percent 
evaluation, for service-connected pulmonary asbestosis, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
several disorders, to an earlier effective date for the grant 
to service connection for PTSD, to an increased rating for a 
pulmonary disorder, and to a TDIU.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the evidence needed to 
substantiate the claims, and of the elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Kent v. Nicholson, 20 Vet. App 1 (2006).  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And VA provided initial 
notification to the veteran prior to the initial adjudication 
of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
Though VA provided the veteran with general notification on 
disability evaluations, VA has not provided the veteran with 
particular notification on disability criteria for his 
increased rating claim for a pulmonary disorder.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In the veteran's many submissions to VA 
regarding his claims, he has demonstrated knowledge of the 
rating criteria at issue in this decision.  In particular, 
the Board notes the veteran's submissions in August 2006 in 
which he demonstrates familiarity with Diagnostic Code 6833 
of 38 C.F.R. § 4.97.  See Vazquez-Flores, supra.  As such, 
the lack of notice regarding these criteria is harmless error 
in this matter.      

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

The veteran claims that his use of power tools and 
typewriters during service caused current bilateral carpal 
tunnel syndrome.  He also claims that current residuals of an 
in-service injury to his groin area - which he claims relate 
to a fall on his perineum on a ship in May 1956 - should be 
service connected.  For the reasons set forth below, the 
Board disagrees with his claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Board will address the veteran's claims separately below.  

	Carpal Tunnel Syndrome (CTS)

In this matter, the evidence establishes that the veteran has 
current CTS.  VA treatment records indicate treatment for 
CTS.  A March 2005 VA compensation examiner diagnosed the 
veteran with CTS, as did a March 2000 VA examiner.  Private 
physicians have diagnosed the veteran with this disorder as 
well, in March 2004, October 1996, and July 1993.  As such, 
the first element of Pond is established.  

Service medical records covering the period of the veteran's 
active service show no complaints, treatment, or diagnoses 
for wrist or hand disorders.  In a March 1980 letter, the 
veteran's private physician indicated a normal sensory 
examination, and expressed doubt that the veteran had any 
neurologic disorder.  A May 1980 letter from a private 
physician indicated that a January 1975 physical examination 
had been "completely unremarkable."  A July 1980 VA 
compensation examination report indicated "no evident 
neurological deficit."  And the earliest medical evidence 
regarding a hand or wrist disorder is noted in a July 1993 
private medical report, dated over 35 years following the 
veteran's discharge from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Based on this 
evidence, the second element of Pond is unsatisfied here.  
See Pond, supra.          

In addressing this element of Pond, the Board notes an 
apparent division of opinion as to the issue of medical nexus 
- the March 2005 VA examiner found service and CTS unrelated, 
while the March 2004 private examiner noted that service did 
relate to the veteran's CTS.  

This disposition is an extremely close call.  With resolution 
of all reasonable doubt in the veteran's favor, it is 
concluded that the evidence does not preponderate against the 
veteran.  It is important to note that the veteran's 
assertions of upper extremity problems over the years have 
not been rebutted.  Moreover, his statements in this regard 
are competent evidence.  When coupled with the favorable 
private opinion, the evidence is probably in equipoise.

 
	Residuals of a Groin Injury 

The evidence indicates that the veteran has a current 
prostate disorder.  VA treatment records indicate treatment 
for a prostate disorder.  The March 2005 VA examiner noted 
that the veteran used prescription medication for his 
prostate.  And, though on examination the examiner found the 
veteran with a normal prostate, the examiner nevertheless 
cited "current prostate problems" in his report.  As such, 
the Board finds that the evidence of record does not 
preponderate against the veteran's claim to a current groin 
area disorder.  See Alemany, supra; see also 38 U.S.C.A. 
§ 5107(b).  The first element of Pond is established for this 
claim, therefore.        

The second element of Pond is established here as well.  
Service medical records indicate an inservice disorder in the 
groin area.  Records dated from May to June 1956 demonstrate 
that the veteran had hematuria and dysuria, and was 
hospitalized for prostatitis and urethritis.  Though these 
records do not refer to the veteran's claimed fall on his 
perineum, the Board nevertheless finds the records in support 
of his claimed inservice disorder in the groin area.  

But the record does not support a service connection finding 
for residuals of a groin area injury because the third 
element of Pond is unestablished here.  A March 2001 examiner 
stated that it would be possible for an injury to the 
prostate and urethra to cause "premature symptoms later" in 
life.  But the objective medical evidence of record supports 
the conclusion that the veteran's inservice disorders were 
acute and transitory in nature, and unrelated to later 
developments.  See 38 C.F.R. § 3.303 (b).  

June 1956 service medical records note "acute" prostatitis 
and urethritis, and find the veteran "sufficiently 
recovered" and fit for duty.  The veteran's March 1957 
discharge report of medical examination, which found as 
normal the veteran's abdomen, viscera, anus, rectum, and G-U 
system, does not note a chronic groin area disorder.  In an 
April 1958 report of medical history - conducted pursuant to 
the veteran's duties in the naval reserves - the veteran did 
not note disorders relating to his groin area (other than 
venereal disease).  The May 1980 letter noted earlier 
indicated a "completely unremarkable" physical examination 
in January 1975.  And groin area problems are not noted in 
post-service medical evidence until March 2001, nearly 44 
years following service.  See Maxson, supra.  

After reviewing the claims file and the veteran, moreover, 
the March 2005 VA examiner stated that the veteran's prostate 
issues likely related to his age (then 69) rather than to his 
service.  As no medical evidence challenges the March 2005 VA 
opinion, or the evidence indicating that the inservice 
prostatitis and urethritis were acute and transitory in 
nature, the medical evidence of record preponderates against 
the veteran's claim of nexus between service and his prostate 
issues.  See Alemany, supra.  

The preponderance of the evidence indicates that the 
veteran's current CTS and prostate disorder are not related 
to service.  See Alemany, supra.  As the preponderance of the 
evidence is against the veteran's service connection claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  The Claim to Reopen the Claim for Service Connection

The veteran claims that his documented exposure to radiation 
while in service caused him to incur a genetic injury.  In 
support of his theory of entitlement, he described stomach 
and skin disorders that his children have had.  In a January 
2001 rating decision, the RO denied the veteran's service 
connection claim for genetic injury.  The veteran did not 
appeal that decision.  See 38 U.S.C.A. § 7105 (2002); 
38 C.F.R. § 20.200 (2007).  The RO's January 2001 rating 
decision became final therefore.  

In April 2003, the veteran again filed a claim for service 
connection for genetic injury.  In the February 2004 rating 
decision on appeal, the RO, in construing the veteran's claim 
as a claim to reopen, denied that claim.  For the reasons set 
forth below, the Board agrees with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final January 2001 rating 
decision that denied the veteran's service connection claim 
for genetic injury.  In determining whether new and material 
evidence has been submitted, the Board must review any 
evidence submitted since then vis a vis laws and regulations 
pertaining to service connection claims based on claimed 
ionizing-radiation exposure.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in four different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946 or internment as a prisoner of war.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).  

Third, the veteran may also establish service connection 
directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The fact that the veteran is not 
entitled to service connection as a result of exposure to 
ionizing radiation under 38 C.F.R. §§  3.309(d) and 3.311 
does not preclude an evaluation as to whether the veteran is 
entitled to service connection under 38 C.F.R. § 3.303.  In 
order to warrant service connection under 38 C.F.R. § 3.303, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Pond 
v. West, 12 Vet. App. at 341, 346 (1999).

Fourth, certain disorders would be presumed incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Again, the RO denied the veteran's service connection claim 
for a genetic injury in a January 2001 decision.  To 
determine whether new and material evidence has been 
submitted since then, the Board must compare the evidence of 
record at the time of the January 2001 decision with the 
evidence of record received since that decision.  

        Evidence of Record Considered in the January 2001 Rating 
Decision 

The relevant evidence of record in January 2001 consisted of 
statements from the veteran, to include an October 1991 
statement in which he attributed several claimed disorders to 
inservice radiation exposure, and in which he attributed 
stomach and skin disorders of his children to inservice 
radiation exposure; service medical records that do not 
reflect genetic injury; service personnel records showing the 
veteran's proximity to nuclear weapons test detonations in 
1954; an April 1980 statement from the Department of the Navy 
indicating that the veteran was present during 1954 nuclear 
testing, but that he likely did not encounter an excessive 
dose of radiation; a May 1980 statement from VA Compensation 
and Pension Service stating that the veteran likely did not 
encounter excessive radiation exposure; a May 1980 letter to 
the veteran from the Defense Nuclear Agency stating that the 
veteran's radiation exposure was limited to .9 rem, which is 
significantly below the 5 rem exposure per year permitted for 
radiation workers under then-current Federal Guidelines; May 
1978 and July 1980 VA compensation examination reports which 
do not note genetic injury; VA treatment records which do not 
note a genetic injury; private medical records dated from 
1978 which do not note a genetic injury; a transcript of a 
January 1992 RO personal hearing; a July 1995 letter from the 
Defense Nuclear Agency stating that dosimetry data revealed a 
maximum possible dose of 1.5 rem gamma relative to the 
veteran's radiation exposure in 1954, and that the veteran 
had "virtually no potential for exposure to neutron 
radiation"; and a July 1997 medical opinion from the Chief 
Public Health and Environmental Hazards Officer stating that 
inservice radiation exposure was likely not attributable to 
the veteran's claimed vision disorder (then a pending service 
connection claim).

In sum, the evidence in January 2001 demonstrated that the 
veteran had been exposed to radiation during service, that he 
had certain disorders, and that his children may have had 
certain disorders.  But this evidence did not indicate that 
the veteran had a genetic injury as a result of service.  See 
38 C.F.R. § 3.303.  As such, the RO denied the veteran's 
service connection claim.  Again, that January 2001 decision 
became final.  It is therefore not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

	Evidence Received Since the January 2001 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final January 2001 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran, to include his April 2003 claim 
to reopen; additional VA and private treatment records, none 
of which notes a genetic injury; articles addressing 
radiation exposure in general, and radiation exposure to US 
servicemembers in particular; and a June 2005 US Department 
of Energy report confirming previous reports of the veteran's 
inservice exposure to ionizing radiation from 1954 to 1955.    

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the January 
2001 final rating decision.  But the Board finds that none of 
this new evidence is material.  None of the new evidence 
relates to the central unestablished facts necessary to 
substantiate the veteran's service connection claim here - 
that the veteran has a current genetic injury or disorder, or 
that such an injury or disorder was incurred during service.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).  Indeed, the new evidence merely shows what was 
known in January 2001 - that the veteran had been exposed to 
ionizing radiation during service, and that that exposure did 
not cause any current disorders.  See 38 C.F.R. § 3.156(a).  
The record therefore lacks new and material evidence with 
regard to the veteran's claim to reopen his service 
connection claim for a genetic injury.   

As the preponderance of the evidence is against the veteran's 
claim to reopen, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

IV.  The Merits of the Claim to an Earlier Effective Date for 
PTSD

In April 2003, the veteran claimed entitlement to an 
effective date earlier than January 29, 1997 for the grant of 
service connection for PTSD.  In the February 2004 rating 
decision on appeal, the RO denied the veteran's claim.  For 
the reasons set forth below, the Board agrees with that 
decision.    

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.          

In this matter, VA received the veteran's original claim for 
service connection for PTSD on January 29, 1997.  The veteran 
contends that an earlier effective date is warranted because 
medical evidence of record demonstrates that he had had a 
psychiatric disorder for many years prior to that date.  The 
medical evidence supports that aspect of his claim.  A 
September 1956 service medical record shows that the veteran 
received psychiatric evaluation during service.  A May 1978 
VA compensation examination report of record notes the 
veteran's complaints of anxiety, and notes a diagnosis of 
"traumatic neurosis manifested by preoccupations with his 
exposure to atomic radiation."  Private medical reports and 
records dated from March 1978 note diagnoses of anxiety.  A 
June 1980 VA compensation examination report noted mild 
anxiety.  And private and VA medical records dated in the 
1980s and 1990s show complaints and diagnoses for psychiatric 
disorders.   

Moreover, in support of his earlier effective date claim, the 
veteran notes that he claimed service connection for a 
psychiatric disorder in February 1978, which the Board denied 
in an unappealed January 1981 decision.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  In fact, the veteran styled his 
January 1997 service connection claim for PTSD as a claim to 
reopen.  See 38 C.F.R. § 3.156.  

In this decision, the Board has considered the early medical 
evidence of record of a psychiatric disorder.  The Board 
notes the veteran's 1978 claim for a psychiatric disorder.  
And the Board notes the veteran's statement that his original 
PTSD claim was a claim to reopen.  But an earlier effective 
date cannot be assigned here.  VA received the veteran's 
original service connection claim for PTSD on January 29, 
1997.  That day is the appropriate effective date here 
therefore - January 29, 1997 is the "later" of the "date 
of receipt of the claim or the date entitlement arose[.]"  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board also notes, 
parenthetically, that the earliest diagnosis of record of 
PTSD is found in the February 1997 VA compensation 
examination report of record.  Cf. 38 C.F.R. § 3.157.  

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.  The Merits of the Claim for Increased Rating

In September 1999, the veteran's representative filed a 
service connection claim for a pulmonary disorder secondary 
to the veteran's claimed asbestos exposure during service.  
In a February 2001 rating decision, the RO granted service 
connection for pulmonary asbestosis at 0 percent disabling, 
effective September 17, 1999.  The veteran did not appeal 
that decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.200.  

In April 2003, the veteran filed an increased rating claim 
for his pulmonary asbestosis.  In a February 2004 rating 
decision, the RO denied the veteran's claim.  The veteran 
filed a notice of disagreement against that decision, arguing 
that a higher evaluation was due here for the symptomatology 
associated with the disorder.    

In this decision, the Board agrees in part with the veteran's 
contention that a higher rating is due here.  Under the 
relevant diagnostic code in this matter, the evidence does 
not support the assignment of a compensable rating prior to 
March 10, 2005, but does support the assignment of a 10 
percent rating from that date.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Diagnostic Code (DC) 6833 addresses asbestosis disorders.  
See 38 C.F.R. § 4.97 (2007).  This code authorizes 
compensable disability ratings of 100, 60, 30, and 10 
percent.  Id.  Diagnostic Code 6833 assigns ratings based on 
forced vital capacity (FVC) test results and diffusion 
capacity of carbon monoxide, short breath (DLCO (SB)) test 
results.  A compensable evaluation (10 percent) is assigned 
for asbestosis with FVC of 75 to 80 percent of the value 
predicted, or; DLCO (SB) of 66 to 80 percent of the value 
predicted (DLCO results are not of record).  Id.

In this matter, the medical evidence of record does not 
support the veteran's claim for a compensable rating prior to 
March 10, 2005.  Indeed, an October 2003 VA compensation 
examination report indicated an FVC test result of 86 percent 
of the value predicted.  But a March 10, 2005 VA compensation 
examination report indicates an FVC test result of 77 percent 
of the value predicted.  As such, a 10 percent rating is 
warranted from that date.  See 38 C.F.R. § 4.97 (2007), DC 
6833.  

The Board notes that both VA examiners found the veteran with 
a normal pulmonary system.  Moreover, the March 2005 examiner 
stated that there was no "current evidence of pulmonary lung 
disease and certainly no asbestosis based on clinical x-ray 
and pulmonary function testing[.]"  Nevertheless, the FVC 
test result noted in that examiner's report supports the 
veteran's claim for increase, in accordance with criteria 
noted under DC 6833 of 38 C.F.R. § 4.97.      

In summary, the Board finds a 10 percent disability 
evaluation appropriate here from March 10, 2005.  See Hart, 
supra.  But the preponderance of the evidence is against any 
additional increase.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (an appellant is presumed to be seeking the maximum 
available benefit even where an increase is granted during 
the appeal period).  The benefit-of-the-doubt rule does not 
apply therefore to any claim for an additional increase 
beyond that granted in this decision.  As such, any 
additional claim for increase must be denied.  38 U.S.C.A. § 
5107(b).





ORDER

1.	Entitlement to service connection for bilateral carpal 
tunnel syndrome is granted.  

2.	Entitlement to service connection for residuals of a groin 
injury is denied.    

3.	The application to reopen the claim of entitlement to 
service connection for a genetic injury is denied.

4.	Entitlement to an effective date prior to January 29, 
1997, for the grant of service connection for PTSD is denied.    

5.	Entitlement to a compensable rating for pulmonary 
asbestosis is denied prior to March 10, 2005.  

6.	From March 10, 2005, entitlement to a 10 percent 
disability evaluation, for pulmonary asbestosis, is granted, 
subject to regulations governing the payment of monetary 
awards.  
    


REMAND

In January 2001, the RO denied the veteran's service 
connection claim for pernicious anemia, also claimed as due 
to exposure to ionizing radiation.  In March 2001, the 
veteran filed a notice of disagreement against that decision.  

The veteran has received a Statement of the Case, and two 
Statements of the Case, addressing a claim to reopen a claim 
for service connection for pernicious anemia, also claimed as 
due to exposure to ionizing radiation.  But the veteran has 
not received a Statement of the Case addressing this service 
connection claim on a basis other than exposure to ionizing 
radiation.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the veteran's claim of entitlement to 
service connection for pernicious anemia 
other than as due to exposure to ionizing 
radiation. 

2.  In view of the grant of service 
connection for carpal tunnel syndrome and 
the increased rating for asbestosis, the 
issue of entitlement to a total rating 
based on individual unemployability 
should be readjudicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


